                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


JIMMY HARRIS,
          Plaintiff,

             v.                                       Case No. 14-CV-1002

CITY OF MILWAUKEE et al.,
           Defendants.


                                       ORDER

      IT IS ORDERED that a telephonic conference regarding mediation will be held on

March 25, 2019 at 1:30 p.m. The court will initiate the call. Counsel must email the

court prior to the call at AdelmanPO@wied.uscourts.gov to provide contact information.

      Dated at Milwaukee, Wisconsin, this 20th day March, 2019.


                                               s/Lynn Adelman
                                               LYNN ADELMAN
                                               District Judge




         Case 2:14-cv-01002-LA Filed 03/20/19 Page 1 of 1 Document 107
